Citation Nr: 0011209	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-13 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
with retinopathy.

2.  Entitlement to service connection for a vision disorder 
other than diabetic retinopathy.

3.  Entitlement to service connection for residuals of frozen 
feet.

4.  Entitlement to service connection for disc disease of the 
upper and lower back.

5.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD) with 
anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from November 1945 to November 1948, 
and from January 1951 to August 1952.  He is in receipt of 
medals and awards to include a Purple Heart Medal for wounds 
incurred during his Korean War service.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Los Angeles, California.

In August 1999 the Board remanded this case for procedural 
development, as well as for a VA psychiatric examination.  
The requested development has been accomplished.  See Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is no competent evidence of record showing that 
diabetes mellitus, with retinopathy, was first manifested 
during service or compensably manifested within the initial 
post-service year, or that such is otherwise causally related 
to the veteran's military service.

2.  There is no competent evidence of record showing that a 
currently manifested vision disorder is related to the 
veteran's military service.

3.  There is no competent evidence of record showing that the 
veteran has residuals of frozen feet related to his military 
service.

4.  There is no competent evidence of record showing that 
currently manifested disc disease of the upper and/or lower 
back is related to the veteran's military service.

5.  The entire competent and probative evidence of record 
shows that PTSD results in no more than severe impairment in 
the ability to obtain or retain employment, as contemplated 
by the rating criteria in effect prior to November 7,1996, 
and by no more than occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships under the rating criteria effective 
November 7, 1996.

6.  Neither the new nor the old rating criteria for rating 
psychiatric disabilities are more favorable to the veteran.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetes mellitus, with retinopathy, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
vision disorder is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for 
residuals of frozen feet is not well grounded.  38 U.S.C.A. 
§ 5107(a).

4.  The claim of entitlement to service connection for disc 
disease of the upper and lower back is not well grounded.  
38 U.S.C.A. § 5107(a).

5.  The criteria for no more than a 70 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At discharge from his first period of service, the veteran's 
visual acuity was 20/20 bilaterally.  No defects or 
abnormalities affecting the eyes, feet, spine or neck were 
noted, and urinalysis was negative for sugar.  It does not 
appear that blood serum studies were performed.

At entrance into his second period of service, in January 
1951, the veteran denied having or having had sugar in his 
urine, arthritis or other bone and joint problems.  
Examination was negative for any defect or abnormality.

Service records reflect incurrence of multiple shrapnel 
wounds to both lower extremities in December 1951.  The 
veteran reported that he walked about five or 10 feet after 
the injury but then dragged himself and crawled due to pain.  
At admission the color of the veteran's toes was noted to be 
normal.  A summary notes multiple penetrating wounds of both 
legs and the right foot when a grenade exploded at the 
veteran's feet.  X-rays revealed a shattering of the first 
and second phalanges of the right hallus and multiple foreign 
bodies and wounds scattered diffusely throughout the soft 
tissue of both legs.  He was provided surgical treatment and 
had an uneventful convalescence.  He was discharged to duty 
in March 1952 with some remaining hypesthesia over the 
distribution distally of the left superficial peroneal nerve.  

The veteran was re-admitted to the service sick list in April 
1952.  Examination at that time showed multiple old puncture 
wounds and scars of both lower legs.  The veteran complained 
of bilateral leg pain and numbness over the anterior aspect 
of the left leg.  Examination revealed minimal hypesthesia in 
the distribution of the left superficial peroneal nerve.  
Foot strength was noted to be near normal.  During 
hospitalization it was noted that the veteran was tense, 
resentful and aggressive.  In June 1952 he was diagnosed with 
anxiety reaction.  He was transferred to the U.S. Naval 
Hospital in Philadelphia, Pennsylvania in July 1952.  A note 
dated in July 1952 indicates that the veteran showed 
aggressiveness following combat experience and that he 
channeled some of that into somatic pain and difficulty.  

The veteran's service medical examination at discharge from 
his second period of service includes note of scarring of 
both lower extremities and a moderately severe anxiety 
reaction.  His visual acuity was noted as 20/20 bilaterally, 
with normal light accommodation and visual fields.  Testing 
for albumin and sugar in the urine was negative.  The spine 
and feet were clinically evaluated as normal.  No findings or 
diagnoses pertinent to diabetes mellitus, frozen feet, visual 
difficulties or back problems were noted at the time of 
discharge.

In November 1952 the veteran was examined pertinent to his 
claim of entitlement to benefits based on lower extremity 
wounds.  At that time his gait was described as steady.  His 
eye movements were normal, with visual acuity of 20/20 
bilaterally.  Urine testing was negative for sugar.  X-rays 
showed no osseous, articular or soft tissue abnormalities of 
the left foot.  There was evidence of a fracture deformity in 
the distal phalanx of the great toe on the right foot, 
without other x-ray notations pertinent to the right foot.  
The report of neuropsychiatric examination showed a diagnosis 
of anxiety reaction.

In December 1952, the RO established service connection for 
anxiety neurosis, assigned a zero percent evaluation 
effective September 1, 1952, and also established service 
connection for residuals of gunshot wounds to the right and 
left lower extremity.

A private record dated in June 1971 notes complaints of 
itching eyes in the morning.  

A private record dated in October 1974 notes that the veteran 
complained of blurred vision of one weeks' duration.  A 
clinical record notes diabetes of questionable onset age.  

A private record dated in January 1976 notes that x-rays 
showed intervertebral disc degeneration between C5 and C6 
with spur formation and muscle spasm.  

A private note dated in August 1977 notes that the veteran 
struck his right eye with a wire on the upper lid.  He 
complained of blurred vision.  The diagnosis was a contusion 
of the right eyeball.  

Records from Ross Loos, a Cigna facility, dated in March 1981 
note the veteran's complaints of persistent pain and weakness 
in his left knee since an accident in July 1980.  

A private entry dated in September 1983 notes questionable 
control of diabetes mellitus.  

A private record from Ross Loos Healthplans notes complaints 
of low back pain and pain in the left lower extremity stated 
to have occurred in July 1984 upon lifting a toolbox.  The 
medical history revealed that the veteran had been involved 
in an industrial accident with injury to the left knee three 
or four years earlier.  In October 1984, the veteran was 
noted to be troubled with intermittent left leg swelling.  He 
was noted to be a diabetic, for 10 years.  It was also noted 
that he had left sciatica developed since a fall in July 
1984.  In March 1985 the veteran's diabetes mellitus was 
noted to be poorly controlled.  That record notes possible 
early diabetic neuropathy.  

In May 1985, the veteran was hospitalized at a VA facility 
for left lower extremity arteriovenous fistula.  The history 
noted on that report shows the veteran to have diabetes 
mellitus.  The report also notes the veteran's history of 
service-incurred shrapnel wound to the left leg.  The veteran 
reported progressive pain and swelling in the left lower 
extremity.  

Private records dated in July 1985 reflect the veteran's 
complaints of pain in the lower back and on the bottom of the 
left foot.  In the case history, the veteran reported low 
back pain beginning two years earlier when he picked up a 
toolbox.  The report includes a notation that appears to set 
out that the veteran had been to VA and that they thought his 
back was due to his war wounds.  The impression was 
lumbosacral strain with left leg radiculitis and paresthesia.  
That record also notes that the veteran had been a diabetic 
for 10 years.  A November 1985 record notes that the veteran 
had out of control diabetes and needed eye dilation and 
evaluation of blurry vision.  Another November record notes 
that the veteran had been a diabetic for 14 years and that he 
was appearing for dilation examination.  The impression was 
post subcapsular cataracts bilaterally and bilateral diabetic 
retinopathy.  

Private records reflect that in January 1986 the veteran 
underwent surgery for a right eye cataract.  In February 
1986, he underwent exploration of the left anterior tibial 
artery and ligation of multiple traumatic arteriovenous 
fistulae.  It was noted that the veteran received multiple 
wounds to the lower extremities in service and was noted to 
have developed a thrill and a bruit in the left lower 
extremity after being seen with complaints of persistent 
lower ankle swelling on the left side.  Accompanying history 
and physical notation s include that the veteran was told he 
had diabetes in 1972.  

The veteran underwent evaluation by Cigna in April 1986.  He 
was referred for nerve conduction/electromyographic studies 
of the lower extremities.  Examination revealed a left-sided 
foot drop and slight tenderness at L5 to S1.  There was lower 
extremity swelling and evidence of sensory impairment.  The 
impression was that the veteran had multiple problems, to 
include peripheral neuropathic process; a partial lesion 
involving multiple nerve roots; and foot drop.  

In a letter dated in July 1986, Dr. M.O., indicated that the 
veteran had a foot drop and that such was noted prior to the 
discovery of his diabetes.

A VA consultation sheet dated in October 1986 reflects that 
examination was requested to ascertain the residuals of the 
veteran's gunshot wounds as opposed to his diabetes, knee 
injury or other factors.  The impression was soft tissue 
changes, mild bilaterally degenerative joint disease and left 
peroneal palsy.  

In a rating decision dated in December 1986, the RO amended 
the veteran's award to reflect inclusion of left peroneal 
palsy secondary to arteriovenous fistulae due to the 
veteran's gunshot wounds.  The RO denied service connection 
for diabetes mellitus with retinopathy.  The veteran was not 
advised of the latter in the notification letter sent 
pertinent to his rating changes.

In November 1987, the veteran reported for a VA examination 
with complaints to include pertinent to his back and eye.  He 
identified treatment for diabetes by Dr. B. from January 1973 
to November 1987.  The veteran was evaluated for 
neuropsychiatric disability.  He complained of depression, 
irritability and sleep problems.  The veteran reported that 
he had recently undergone surgery on his leg and that he lost 
his job due to leg problems.  He also reported that his wife 
was divorcing him after 35 years' of marriage.  The veteran 
was oriented and cooperative.  He showed no anxiety at the 
time of examination.  The examiner noted that the veteran was 
not employed due to his physical problems but that he was 
competent.  The diagnosis was anxiety neurosis from history, 
not seen on examination.  The veteran's remaining complaints 
were not evaluated at that time.

In a letter dated in October 1987, Dr. C.B. set out the 
results of neurologic consultation of the veteran's lower 
extremity complaints.  That summary notes that the veteran 
was found to be diabetic in the Ross Loos Cigna clinics in or 
around 1972.  The veteran's medical history was also 
remarkable for a back strain occurring in 1973 and treated 
without sequelae by a chiropractor as a work injury.  The 
veteran had picked up a heavy generator and had then suffered 
a different kind of radicular and sciatic discomfort 
spreading down the left lower extremity.  The examiner noted 
no other diabetic stigmata except perhaps cataracts.  
Diagnoses included mild diabetic peripheral neuropathy and 
work-related lumbosacral sprain injury.  

VA social work notes dated in October and November 1987 
include comment as to the veteran's anger.  A VA outpatient 
record dated in December 1988 notes degenerative disc disease 
of the lumbar spine at L5 to S1.  The veteran's diabetes was 
not controlled at that time.  A VA record, from which the 
date is cut off, shows a 20-year diabetic history, and also 
notes that the veteran had been a diabetic since 1972.  

In a letter dated in August 1988, Dr. M.A. summarized the 
veteran's psychiatric status.  Dr. M.A. noted past records 
showing the veteran to have difficulties controlling his 
aggressive feelings.  Examination was remarkable for the 
veteran's unkempt appearance, his pressured, circumstantial 
speech and his vague reference to hallucinations of a 
"spiritual experience."  Dr. M.A. opined that the most 
likely diagnosis was PTSD.  

Cigna records dated from February to December 1988 reflect 
psychiatric progress notes and show diagnoses of PTSD.  

In December 1988 the veteran presented for a VA examination.  
At that time he was causally dressed and seemed tense, 
nervous and uncomfortable.  The examiner noted no evidence of 
delusional thought, ideas of reference or bizarre ideas.  The 
examiner noted profound alienation from his daughters and 
wife, noting that they seemed to accuse the veteran of 
hostile acts and he had no idea what they were talking about.  
The diagnoses were substance abuse, and alcohol dependency in 
recession; adjustment disorder with mixed emotional features 
secondary to physical problems and separation from his wife, 
and PTSD.  Also noted was a passive aggressive personality 
disorder.  The past year's level of functioning was stated to 
be poor to fair.  

A VA ophthalmologic record dated in April 1989 notes that 
diabetic retinopathy was present bilaterally.  

In April 1989, the veteran testified at a personal hearing.  
He stated that he was diagnosed with diabetes in 1972 or 
1973.  Transcript at 4.  He indicated that he needed to 
control his diabetes because it had already affected his 
eyes.  Transcript at 6.  

A VA outpatient care summary, dated in October 1989, notes 
that the veteran had chronic pain with secondary depression.  
In November 1989 the veteran's diabetes was described as 
under control.  An outpatient record dated in April 1990 
notes that the veteran's PTSD and insomnia symptoms were 
continuing.  A summary from the East L.A. VA clinic, dated in 
April 1990, reflects psychiatric evaluation.  That report was 
prepared by Dr. E.A., who noted severe PTSD symptoms such as 
intrusive memories, flashbacks, nightmares, startle response, 
avoidance, numbing and distracting symptoms, memory problems, 
dissociate symptoms, interest loss, depression, withdrawal, 
insomnia, concentration problems and survivor's guilt.  
Dr. E.A. noted reported delusional thinking and "spiritual 
experiences of contact with God."  Dr. E.A. also noted that 
the veteran had mishandled his finances due to concentration 
and memory problems.  It was noted that during periods of 
decompensation the veteran was diagnosed as schizophrenic, 
psychiatric or borderline.  At the time of the interview the 
veteran was not psychotic.  His emotions processing, memory 
and interpersonal relations were stated to be severely 
impaired.  He was described as obviously depressed, angry, 
withdrawn and confused and it was noted that his amnesia and 
dissociation symptoms were strong.  Dr. E.A. assessed PTSD 
with affective disorder and noted that the veteran's global 
assessment of functioning (GAF) was totally and permanently 
disabled.  

The veteran's service-connected anxiety neurosis was assigned 
a 50 percent evaluation, effective May 8, 1986.

In a decision dated in May 1991, the RO denied service 
connection for residuals of frozen feet and disc disease of 
the upper and lower back.  The record contains no evidence 
that the veteran was notified of the content of that 
decision.  

In a rating decision dated in June 1996, the RO granted 
service connection for PTSD, and combined such with the 50 
percent evaluation already in effect for anxiety neurosis.  
The RO cited that "[o]n review it appears that the diagnosis 
of a neurosis in service was probably due to a neurosis which 
is currently labeled PTSD.  A proper description of the 
veteran's service connected disability would be PTSD with 
anxiety."  The RO denied service connection for frozen feet, 
a lower back injury and vision problems.

In correspondence received in September 1996, the veteran 
argued that his diagnoses of anxiety neurosis and PTSD were 
separate and that such should each be assigned a 50 percent 
evaluation.  The veteran argued that when he was hurt in 
service he lay on the ground for two days before being 
rescued and that the weather was extremely cold.  He stated 
that the explosion tore his shoes off and that he thus 
suffered frostbite to his feet.  He also argued that the 
explosion caused damage to his vertebrata and that such was 
aggravated by his disturbed balance from the gunshot wounds.  
He further argued that his vision problems were secondary to 
diabetes and that such was a result of damage to the pancreas 
and kidneys caused in the explosion during service.

In October 1997, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He testified about being 
injured during service, and asserted that these injuries 
resulted in disabilities that affected his extremities and 
his mental state.

The file contains a record of VA treatment on November 10, 
1997.  The veteran complained of hypervigilance, sleep 
problems, anxiety, depression, rage attacks, combat 
preoccupation, intrusive thoughts, flashbacks and 
hallucinations.  It was noted that he was delusional and 
often inappropriate.  He was noted to be disheveled and 
confused, and argumentative to examination.  His mood and 
affect were depressed.  His speech was pressured.  His 
thought processes were delusional, and his memory, impulse 
control and judgment were reportedly impaired.  The Axis I 
diagnoses were PTSD, a mood disorder and delusional disorder.  
The assigned GAF was 30, with the prior year maximum stated 
as 30.

The record also contains VA treatment records dated from late 
1996 to August 1998 and reflecting treatment and medical 
following for diabetes, PTSD, and hypertension.  In February 
1998, the veteran was noted to have onychomycosis of the 
toenails.  In August 1998 he was treated for a painful right 
heel after incurring a puncture wound.  Subsequent records 
show him to be recovering from resulting cellulitis.

In October 1999, the veteran presented for VA psychiatric 
evaluation.  He was described as initially uncooperative, but 
becoming more cooperative in the latter part of the 
interview.  The veteran reported having nightmares and 
flashbacks about World War II and stated that he killed a lot 
of Chinese and Koreans during the war.  He indicated that he 
experienced anxiety, anger, stress, insomnia, fatigue and 
nervousness.  He indicated that sometimes his symptoms were 
present all day.  The veteran stated that he had been retired 
for 25 years and had been "forced into retirement due to leg 
surgery, neurosis, anxiety and [PTSD]."  He denied taking 
any psychiatric medications.  He reported outpatient and 
therapy treatment at a VA facility.  The veteran denied 
suicidal thoughts or plans.  He also denied homicidality.  He 
claimed poor impulse control and an inability to get along 
with other people.  He denied panic attacks.  He reported a 
decrease in daily activities and social functioning.  

The examiner noted evidence of an impairment in thought 
process and communication, without evidence of gross 
delusions or hallucinations.  There was note of some 
inappropriate behavior.  The veteran's grooming and hygiene 
were poor.  The examiner noted that the veteran's ability to 
maintain other basic daily needs were also poor, stating that 
he was poorly dressed and wearing dirty clothes.  The veteran 
was fully oriented but his short-term memory was impaired.  
There was evidence of long-term memory loss.  There was no 
evidence of ritualistic behavior that interfered with 
activities but the examiner noted that the veteran was 
obsessed with his World War II experiences.  The veteran's 
speech was noted as sometimes loud and rapid.  The diagnosis 
was PTSD with anxiety disorder.  The assigned GAF was 54.  
The veteran was stated to be competent.  

Pertinent Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as diabetes, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Combat

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  
In Caluza v. Brown, 7 Vet. App. 498, 504 (1995), the United 
States Court of Veterans Appeals (Court) held that where the 
determinative issue involves medical etiology or diagnosis, 
competent medical evidence is required, but where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself.  See also Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  In that regard, the Board further 
notes that combat veterans are afforded special consideration 
and are given the benefit of the doubt in disability cases, 
i.e., in the case of any veteran who engaged in combat with 
the enemy in active service, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis:  1)  Has the claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  "Satisfactory evidence" is defined as 
"credible evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat service"; 
2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service"; 
and 3)  Once these the first two steps are met, the Secretary 
will accept the combat veteran's evidence as sufficient proof 
of service incurrence, even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  
Only in the third step may contrary evidence, such as a 
Report of Medical Examination at Separation, be brought into 
play.  Collette, 82 F.3d at 393.  

It must be noted however that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  In short, the above-
cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).  The veteran must still 
establish that his claim is well grounded by medical evidence 
showing a nexus between a current disability and the reported 
service incident.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court has recently clarified that the 
presumptions of § 1154(b) are applicable to the in-service 
incurrence prong of the Caluza test, but not to the elements 
of current disability or nexus between a current disability 
and service.  Kessel v. West, 13 Vet. App. 9 (1999) (en 
banc).

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Rating evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court discussed the 
concept of "staged" ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

In determining the appropriate disability evaluation for the 
veteran's PTSD, the question to be answered is whether 
manifestations of PTSD meet (or more nearly approximate) the 
criteria for a rating in excess of the currently assigned 50 
percent.  Consistent with the Court's decision in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Board will discuss the 
veteran's disability with consideration of the criteria 
effective both prior and subsequent to November 7, 1996.  
Because his claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him on and after that date.  Id.  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (November 9, 1993).  A 50 percent evaluation 
for PTSD is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community: 
there is evidence of totally incapacitating psychoneurotic 
symptoms bordering on the gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior and where the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  61 Fed. Reg. 
52695-52702 (October 8, 1996) (to be codified at 
38 C.F.R. § 4.130).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.)  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, supra.  

Analysis

Service connection

Diabetes Mellitus/Vision Problems

The Board first recognizes that post-service medical records 
document diagnoses of diabetes mellitus and eye problems such 
as cataracts and diabetic retinopathy.  The veteran has 
claimed that his diabetes mellitus was caused by a combat 
injury affecting his pancreas and kidneys.  The Board 
acknowledges the veteran's combat status; however, such does 
not obviate the need for medical evidence of a relationship 
between diabetes mellitus or residuals thereof, first 
diagnosed in the 1970s, decades after service, and the 
veteran's combat injuries or other incident of service.  See 
Kessel, supra; see also Grottveit, supra.

While the veteran may be competent as a combat veteran, to 
say that he sustained an injury to the pancreas during 
service, he is not competent to link such injury to current 
diabetes mellitus.

Service records themselves are negative for any documented 
diagnosis of diabetes or medical notation of symptoms or 
findings related to such.  There is also no competent 
evidence of compensably manifested diabetes within the 
initial post-service year to warrant presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309.  Rather, as shown 
in available records, diabetes mellitus was first diagnosed 
by a private physician many years after service.  None of the 
post-service medical evidence contains a competent opinion 
relating diabetes mellitus to the veteran's period of 
service.  38 C.F.R. § 3.303(d).  As such, the claim of 
entitlement to service connection for diabetes mellitus must 
be denied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board recognizes that the veteran has claimed his eye 
problems are related to diabetes mellitus.  In fact, there is 
competent medical evidence of diabetic retinopathy.  However, 
as the veteran is not service-connected for diabetes 
mellitus, there can be no well-grounded claim of secondary 
service connection.  See 38 C.F.R. § 3.310(a).  Moreover, 
service records, to include those coincident with the 
veteran's combat wounds, are completely negative for 
involvement of the eyes in connection with service-incurred 
injuries.  At discharge the veteran's vision was normal, 
without note of any eye defect, and post-service records are 
negative for eye complaints for many years.

Consistent with the above discussion, the veteran's eye 
problems were first shown decades after service and have been 
related to diabetes mellitus, or a minor post-service injury.  
There is, in short, no competent medical opinion is of record 
relating any existing eye disorder to the veteran's service-
connected diabetes or to his period of service.  See 
38 C.F.R. §§ 3.303(a), 3.310(a).  As such, the claims of 
entitlement to service connection for diabetes and a vision 
disorder are not well grounded.

Back and Neck

The Board notes post-service evidence of disc disease 
affecting the veteran's lumbar and cervical spines.  He 
claims that such were incurred coincident with the in-service 
mortar explosion that injured his lower extremities.  
However, a careful review of service medical records fails to 
show that the veteran made any complaint pertinent to his 
back or neck in conjunction with his combat wounds.  Nor do 
service records otherwise show pertinent complaints, findings 
or diagnoses, and, at discharge the veteran's spine was 
evaluated as normal.  The Board is not questioning the 
veteran's credibility with respect to his argument that he 
developed spinal symptoms as a result of his in-service 
wounds; however, he is not competent to attribute his claimed 
spinal symptoms to any diagnosis in service.  See Espiritu, 
supra.  No competent professional identified an existing 
spinal disability in service.  As such, there is no plausible 
basis for finding a spinal disability in service.  See 
38 C.F.R. § 3.303(a),(c).  

Rather, the current record includes evidence showing that the 
veteran incurred a work-related injury to his spine when 
lifting a heavy item decades after service discharge.  
Negative evidence cannot be considered in determining well 
groundedness.  However, in this case the record is completely 
absent competent any evidence relating existing back or neck 
problems to the veteran's period of service.  As stated 
above, his own opinions as to diagnosis and causation are not 
competent to well ground his claim.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Such is the case even considering 
the veteran's combat status.  Kessel v. West, 13 Vet. App. 9 
(1999).  Absent competent evidence of a nexus between spinal 
diagnoses identified after service and the veteran's period 
of service, his claim is not well grounded.

In the alternative the veteran has argued that his altered 
gait from his service-connected lower extremity injuries 
caused and/or aggravated his upper and lower spine problems.  
See 38 C.F.R. § 3.310(a).  However, there is no competent 
medical opinion in the record stating the existence of such 
relationship.  As such, the veteran's claim of entitlement to 
service connection based on spinal disability must be denied 
as not well grounded.

Frozen Feet

Finally, the Board notes the veteran's contention that when 
he was wounded in service he was out in the cold for a long 
time prior to rescue and thus incurred frostbite of his feet.  
Service medical records do not document this.  In fact, 
records coincident with treatment of the veteran's mortar 
wounds to the lower extremities include note that his toes 
were a normal color and note no complaints or findings 
pertinent to cold wounds.  The remaining service records 
available are completely negative for notation of complaints, 
findings or diagnoses relevant to frozen feet or residuals 
thereof.  Nonetheless, as a combat veteran, his statements 
are presumed to be true for purposes of determining whether 
the claim is well grounded.

The post-service evidence includes notation of multiple lower 
extremity diagnoses.  Such have been related by competent 
professionals to the veteran's service-connected lower 
extremity wounds or to diabetes mellitus.  However, despite 
the veteran's history of frostbite incurred as a result of 
combat, no competent medical professional has identified 
disability resulting from frozen feet incurred in service.  
The veteran himself is not competent to provide the requisite 
diagnoses or opinions as to etiology.  See Kessel, Espiritu, 
supra.  Although the veteran is competent to report foot 
symptoms, he is not competent to say that these symptoms are 
causally related to frozen feet.  Thus, medical evidence is 
required to demonstrate a relationship between a present 
disability and the veteran's reported continuity of 
symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  There is, in this case, no current disability 
related to cold wound injuries incurred in service to render 
the veteran's claim well grounded.  See Caluza, supra.  See, 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

Other Matters

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support well-grounded claims in the matters 
discussed herein above.  Thus, the VA has no further duty to 
the veteran in the instant appeal. 

Rating evaluation

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claims.  Moreover, 
the veteran has been afforded an examination and opportunity 
to present evidence and argument in support of his claim.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

The Board will first briefly restate the history of this 
case:  The RO established service connection for anxiety 
neurosis in a rating decision dated in December 1952, and 
assigned a zero percent evaluation, effective 
September 1, 1952.  The RO notified the veteran of that award 
by letter dated in December 1952.  He did not appeal.  The 
RO, in a rating decision dated in May 1991, increased the 
assigned evaluation  from zero to 50 percent, effective May 
8, 1986.  On April 30, 1996, the RO received a statement in 
which the veteran claimed entitlement to PTSD.  In a rating 
decision dated in June 1996, the RO granted service 
connection for PTSD, and combined such with the 50 percent 
evaluation already in effect for anxiety neurosis, effective 
April 30, 1996.  The RO cited that "[o]n review it appears 
that the diagnosis of a neurosis in service was probably due 
to a neurosis which is currently labeled PTSD.  A proper 
description of the veteran's service connected disability 
would be PTSD with anxiety."  The rating decision and 
statement of the case reflect consideration of evidence to 
include the veteran's service medical records.

The repercussion upon a current rating of service-connected 
disability when a change is made of a previously assigned 
diagnosis or etiology must be kept in mind in the veteran's 
case.  See 38 C.F.R. § 4.13 (1999).  Regulations provide that 
the aim should be the reconciliation and continuance of the 
diagnosis or etiology upon which service connection for the 
disability has been granted.  Id.  Here the Board notes that 
the veteran's service records document reports of combat-
related aggression and anxiety.  The veteran continued to 
seek treatment for such complaints for many years after 
service and records of such treatment include note of the 
veteran's war experiences.

A review of more current evidence diagnosing PTSD is 
remarkable for showing similar manifestations and a similar 
attribution of such by the veteran and various physicians to 
events of service.  Moreover, PTSD was not added as a 
diagnostic entity for VA rating purposes until April 11, 
1980, many years after the initial grant of service 
connection for an anxiety disorder in this case.  Based on 
the above, the Board finds that the veteran's disability is 
appropriately characterized as PTSD, based on a change in 
diagnosis, and that this is not a case of disagreement with 
an initially assigned rating, but, rather, an increased 
rating case.  

The Board must here note the veteran's argument that separate 
evaluations are warranted for anxiety neurosis and PTSD.  
However, regulations provide for one "General Rating Formula 
for Mental Disorders," under which all psychiatric diagnostic 
codes are evaluated.  The Schedule does not provide for 
separate evaluations for multiple psychiatric diagnoses, and, 
such is contrary to general rating provisions providing that 
the same disability should not be evaluated under various 
diagnoses.  See 38 C.F.R. §§ 4.14, 4.126, 4.130 (1999).  As 
such, separate evaluations for anxiety neurosis and PTSD, 
were such established as separate psychiatric entities, would 
not be warranted.

The Board continues to address the propriety of the assigned 
50 percent evaluation.  In that regard the Board first notes 
the results of examination in October 1999.  The veteran 
reported poor impulse control, an inability to get along with 
others and a decrease in social functioning.  Notably, the VA 
examiner noted poor grooming, some impairment in thought 
processes and communication, and some inappropriate behavior.  
There was also evidence of some short- and long-term memory 
loss and some speech impairment.  Although the assigned GAF 
was 54, consistent with moderate symptoms, the above-cited 
symptoms noted by the October 1999 VA examiner are consistent 
with assignment of a 70 percent evaluation under the revised 
rating criteria.  That is, the veteran demonstrated an 
impairment in speech, thought and behavior and neglect of 
personal hygiene resulting in deficiencies in his social and 
occupational functioning.  

Also of note is the November 10, 1997, report of VA 
treatment.  At that time the veteran was disheveled and 
confused, with evidence of delusions, and impaired memory and 
impulse control.  His GAF at that time was 30, with a 30 for 
the prior year.  Such GAF is indicative of more than serious 
symptoms for PTSD; however, the noted symptoms were similar 
to those noted in October 1999.  Furthermore, the Board notes 
past evidence in the claims file that the veteran suffered 
from periods of decompensation during which he was diagnosed 
as schizophrenic, psychotic or borderline.  The Board also 
notes that under the old criteria, a 70 percent evaluation is 
warranted for severe impairment such as manifested by the 
veteran in this case.

However, a 100 percent schedular evaluation for PTSD is not 
warranted based on a review of the competent and probative 
medical evidence in this case.  Despite the veteran's report 
of alienation from his family, there is no evidence of 
complete isolation in the community, nor does any of the 
contemporary examination evidence document totally 
incapacitating psychoneurotic symptoms.  The veteran's 
inability to retain employment, for which he is in receipt of 
total disability benefits based on individual 
unemployability, is shown by the evidence to be due to a 
combination of mental and physical disability, particularly 
his service-connected lower extremity disabilities and his 
nonservice-connected diabetes and residuals thereof.  The 
competent and probative evidence shows the veteran to be 
mentally competent and not completely disabled due solely to 
his PTSD.  Thus, a 100 percent evaluation is not warranted 
under the old criteria.  

Also, the competent and probative  medical evidence does not 
evidence that the veteran demonstrates gross impairment in 
thought processes, persistent delusions or hallucinations or 
grossly inappropriate behavior.  Rather, the October 1999 
examiner noted only some inappropriate behavior and some 
impairment in thought processes.  Moreover, such notations 
are consistent with evidence showing periods of 
decompensation as opposed to persistent impairment.  The 
evidence does not show that the veteran is a danger to 
himself or others, that he is disoriented, or that his memory 
impairment includes any loss of his own name or relatives or 
other propriety information.  

The veteran himself reported only a decrease in his 
functioning, not that he was totally incapacitated from daily 
living.  In short neither the October 1999 VA examination 
report, nor the other contemporary medical evidence of 
psychiatric treatment, therapy or evaluation of record, 
demonstrates that the veteran is so disabled from PTSD that 
he is intermittently unable to perform activities of daily 
living.  In fact, the October 1999 examiner, despite noting 
some interference with speech, thought processes and 
behavior, noted that the veteran was competent and in fact 
assigned a GAF more closely approximating moderate impairment 
from PTSD than severe impairment from PTSD under the new 
criteria.  As such, the preponderance of the evidence is 
against the assignment of a 100 percent schedular evaluation 
under the new criteria.  

Accordingly, the Board finds that the criteria for no more 
than a 70 percent rating for PTSD have been met.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  In reaching this decision the 
Board finds that neither the old or new criteria are more 
favorable to the veteran.  Under either criteria his 
disability warrants a 70 percent evaluation and no more.


ORDER

Service connection for diabetes mellitus, with retinopathy, 
is denied.

Service connection for a vision disorder is denied.

Service connection for residuals of frozen feet is denied.

Service connection for disc disease of the upper and lower 
back is denied.

A 70 percent evaluation for service-connected PTSD is 
warranted, subject to the laws and regulations governing the 
payment of monetary awards; an evaluation in excess of 70 
percent is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

